Maxwell, J.
This is an action upon a promissory note, of which the following is a copy:
“ $759.81. Janesville, Wis., May 8th, 1872.
Six months after date, I promise to pay to the order of James S. Marsh & Co., at the First National Bank of *501■Janesville, Wis., seven hundred and fifty-nine dollars and eighty-one cents, value received, with interest at the rate of ten per cent, from date, until paid.
T. H. Harrison.”
After the note became due, it was transferred to the defendant in error, who brought an action thereon against the maker in the district court of Gage county, in January, 1878. The defense is the statute of limitations.
Sec. 20, of the code of civil procedure, provides that:
“ If, when a cause of action accrues against a person he be out of the state, or shall have absconded or concealed himself, the period limited for the commencement of the action shall not begin to run until he come into the state, or while he is absconded or concealed; and if after the cause of action accrues, he depart from the state, of abscond or conceal himself, the time of his absence or concealment shall not be computed as any part of the period within which the action must be brought.”
The testimony shows that Harrison, at the ■ time of making the note in question, was a resident of the state ■of Wisconsin; and that hé continued to reside there until ■October, 1875, when he removed to this state. There, is no allegation in the answer, nor any testimony tending to show, that the statute of Wisconsin had run against the claim at the time Mr. Harrison left that state. That being the case, the question is to be determined by our statute, which gives five years in which to bring an action upon a promissory note.
We know of no rule that would permit us to add the time during which the maker of the note continued to reside in Wisconsin after it became due, 'to the time that he has resided in this state, and thereby create the bar of the statute. Unless his residence in that state was continued for a sufficient length of time to constitute a bar, it is no defense in an action brought on the instrument in this state. And in an action on a promissory note the *502statute only commences to run from the time that an action could be commenced thereon, and service had on the defendant.
The statute of limitations is therefore no defense in this case, and the judgment must be affirmed.
Judgment Affirmed.